Case 8:21-cv-00391-VMC-SPF Document 41 Filed 04/09/21 Page 1 of 17 PageID 410




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

UNITED STATES OF AMERICA

v.                                               CASE NO. 8:21-CV-391-VMC-SPF

TOBIAS BACANER, M.D, et al.,

      Defendant.
________________________________/

     TOBIAS BACANER AND TOBIAS & JILL BACANER REVOCABLE
          TRUST’S ANSWER AND AFFIRMATIVE DEFENSES

                                      ANSWER

      Defendant, TOBIAS BACANER, M.D. and TOBIAS & JILL BACANER

REVOCABLE TRUST (“Trust”), by and through undersigned counsel, answers the

Complaint as follows and, per Federal Rule of Civil Procedure 8(b)(3), denies all

allegations of the Complaint not expressly admitted herein:

PRELIMINARY STATEMENT

      The following matters are incorporated into responses to each paragraph of the

Complaint:

      A. Except as otherwise expressly stated herein, Tobias Bacaner and the Trust

deny each and every allegation in the Complaint, including any allegations in the

preamble, unnumbered paragraphs, subparagraphs, titles, headings, subheadings,

table of contents, footnotes, tables, exhibits, and illustrations of the Complaint, and

specifically deny liability to Plaintiffs.   To the extent not expressly denied, all



                                             1
Case 8:21-cv-00391-VMC-SPF Document 41 Filed 04/09/21 Page 2 of 17 PageID 411




allegations for which Tobias Bacaner and the Trust deny possessing knowledge or

information are denied.

      B. The Complaint references statutes, regulations, and other legal and industry

standards of general and specific application. To the extent not indicated belowTobias

Bacaner and the Trust do not admit that such laws, regulations, or standards are

constitutional, accurately stated, or have application to this case. To the extent a

response to those paragraphs of the Complaint is necessary, all such allegations are

denied, and Tobias Bacaner and the Trust reserve the right to challenge the application

of any statute, regulation, and other legal and industry standard to this case.

      C. Tobias Bacaner and the Trust submit this Answer and Affirmative Defenses

only on behalf of themselves individually.       Where allegations are made against

“Defendants” as a group or against any subset (defined or undefined) of defendants,

however described, the responses apply only to Tobias Bacaner and the Trust. Tobias

Bacaner and the Trust only answer for themselves and do not purport to answer for

any other defendant or entity. Where Tobias Bacaner or the Trust, singularly or

collectively, answer for themselves in response to allegations against all defendants or

against any subset of defendants without making reference to the remaining

defendants, Tobias Bacaner and the Trust are without knowledge or information

sufficient to form a belief about the truth of the allegations as to the remaining

defendants, and therefore deny the same.




                                           2
Case 8:21-cv-00391-VMC-SPF Document 41 Filed 04/09/21 Page 3 of 17 PageID 412




       D. Certain allegations in the Complaint are not directed against Tobias Bacaner

or the Trust and therefore do not require a response. The responses below are subject

to that limitation, regardless of whether expressly stated or not.

       E. Tobias Bacaner and the Trust reserve the right to seek to amend and

supplement its Answer as may be appropriate or necessary.

INTRODUCTION

       1. Admitted that the United States has sued for injunctive relief and civil

penalties. Denied in all other respects.

       2. Without knowledge, therefore denied.

       3. Admitted that Tobias Bacaner is a medical doctor licensed in Florida.

Denied in all other respects.

       4. Without knowledge, therefore denied.

JURISDICTION AND VENUE

       5. Admitted that this Court has subject matter jurisdiction. Denied in all other

respects.

       6. Admitted that this Court has personal jurisdiction over Defendants Tobias

Bacaner and the Tobias & Jill Bacaner Revocable Trust, and venue is proper in the

Middle District of Florida based only upon the allegations in the Complaint. Denied

in all other respects.

PARTIES

       7. Admitted.



                                            3
Case 8:21-cv-00391-VMC-SPF Document 41 Filed 04/09/21 Page 4 of 17 PageID 413




      8. Admitted that Tobias Bacaner is a medical doctor licensed to practice in

Florida and Utah and trained and board-certified in general surgery. Admitted that

Tobias Bacaner practiced as a medical doctor at Paragon Clinic beginning in 2014.

Denied that Tobias Bacaner is actively licensed in British Columbia and Indiana.

Denied to the extent the allegation suggests Tobias Bacaner’s practice at Paragon

Clinic was limited to pain management. Denied in all other respects.

      9. Without knowledge, therefore denied.

      10. Admitted that Cobalt Pharmacy, Inc. is licensed by the State of Florida as a

retail pharmacy located at 7135 State Road 52, Suite 103, Hudson, FL 34667.

Admitted that Dr. Bacaner was an owner individually and then the Trust assumed his

ownership stake. Admitted that Cobalt Pharmacy ceased operations as a pharmacy.

Without knowledge in all other respects, and therefore denied.

      11. Admitted.

      12. Admitted.

      13. Denied.

LEGAL BACKGROUND

A. The Controlled Substances Act

      14. General legal standard, therefore denied.

      15. General legal standard, therefore denied.

      16. General legal standard, therefore denied.

      17. General legal standard, therefore denied.

      18. General legal standard, therefore denied.
                                          4
Case 8:21-cv-00391-VMC-SPF Document 41 Filed 04/09/21 Page 5 of 17 PageID 414




      19. General legal standard, therefore denied.

      20. General legal standard, therefore denied.

      21. General legal standard, therefore denied.

      22. General legal standard, therefore denied.

      23. General legal standard, therefore denied.

      24. General legal standard, therefore denied.

B. Obligations of Physicians

      25. General legal standard, therefore denied.

      26. Admitted that Dr. Bacaner was registered under DEA No. FB4117695.

Denied in all other respects.

      27. General legal standard, therefore denied.

      28. General legal standard, therefore denied.

      29. General legal standard, therefore denied.

      30. General legal standard, therefore denied.

      31. General legal standard, therefore denied.

      32. General legal standard, therefore denied.

      33. General legal standard, therefore denied.

C. Obligations of Pharmacies and Pharmacists

      34. Admitted that Cobalt Pharmacy was registered as retail pharmacy under

DEA No.: FC6995748, beginning August 31, 2017. Denied in all other respects.

      35. General legal standard, therefore denied.

      36. General legal standard, therefore denied.
                                         5
Case 8:21-cv-00391-VMC-SPF Document 41 Filed 04/09/21 Page 6 of 17 PageID 415




      37. General legal standard, therefore denied.

      38. General legal standard, therefore denied.

      39. General legal standard, therefore denied.

      40. General legal standard, therefore denied.

      41. General legal standard, therefore denied.

      42. General legal standard, therefore denied.

D. “Red Flags” of Opioid Diversion and Abuse

      43. General legal standard, therefore denied.

      44. General legal standard, therefore denied.

      45. General legal standard, therefore denied.

      46. General legal standard, therefore denied.

E. Penalties and Other Remedies for CSA Violations

      47. General legal standard, therefore denied.

      48. General legal standard, therefore denied.

      49. General legal standard, therefore denied.

      50. General legal standard, therefore denied.

      51. General legal standard, therefore denied.

      52. General legal standard, therefore denied.

FACTUAL ALLEGATIONS

      53. Denied.




                                         6
Case 8:21-cv-00391-VMC-SPF Document 41 Filed 04/09/21 Page 7 of 17 PageID 416




A. The Paragon Clinic

      54. Without knowledge, therefore denied.

      55. Admitted that Dr. Bacaner worked as a physician at Paragon Clinic.

Denied in all other respects.

      56. Denied.

      57. Denied.

      58. Without knowledge, therefore denied.

      59. Without knowledge, therefore denied.

B. Dr. Bacaner

      60. Denied.

      61. General legal standard, therefore denied.

      62. Denied.

      63. Without knowledge, therefore denied.

      64. Denied.

      65. Denied.

      66. Without knowledge, therefore denied.

      67. Denied.

      68. Denied.

      69. Without knowledge, therefore denied.

      70. Denied.

      71. Denied.

      72. Denied.
                                         7
Case 8:21-cv-00391-VMC-SPF Document 41 Filed 04/09/21 Page 8 of 17 PageID 417




      73. Without knowledge, therefore denied.

      74. Denied.

      75. Denied.

      76. Denied.

      77. Denied.

      78. Denied.

      79. Without knowledge, therefore denied.

      80. Denied.

      81. Denied.

      82. Denied.

      83. Denied.

C. Cobalt Pharmacy

      84. Denied.

      85. Admitted that Dr. Bacaner and later the Trust jointly owned Cobalt

Pharmacy with Timothy and Theodore Ferguson. Denied that Dr. Bacaner or the

Trust operated Cobalt Pharmacy. Without knowledge and therefore denied in all

other respects.

      86. Without knowledge, therefore denied.

      87. Without knowledge, therefore denied.

      88. Without knowledge, therefore denied.

      89. Without knowledge, therefore denied.

      90. Denied.
                                       8
Case 8:21-cv-00391-VMC-SPF Document 41 Filed 04/09/21 Page 9 of 17 PageID 418




      91. Denied.

      92. Denied.

      93. Denied.

      94. Denied.

      95. Denied.

      96. Denied.

      97. Denied.

      98. Denied.

      99. Denied.

      100. Denied.

      101. Denied.

      102. Denied.

      103. Without knowledge, therefore denied.

      104. Without knowledge, therefore denied.

      105. Without knowledge, therefore denied.

      106. Without knowledge, therefore denied.

      107. Without knowledge, therefore denied.

      108. Denied.

      109. Without knowledge, therefore denied.

      110. Without knowledge, therefore denied.

      111. Without knowledge, therefore denied.

      112. Without knowledge, therefore denied.
                                       9
Case 8:21-cv-00391-VMC-SPF Document 41 Filed 04/09/21 Page 10 of 17 PageID 419




       113. Without knowledge, therefore denied.

       114. Without knowledge, therefore denied.

       115. Denied.

       116. Without knowledge, therefore denied.

       117. Without knowledge, therefore denied.

       118. Without knowledge, therefore denied.

       119. Without knowledge, therefore denied.

       120. Without knowledge, therefore denied.

       121. Denied.

       122. Without knowledge, therefore denied.

       123. Without knowledge, therefore denied.

       124. Without knowledge, therefore denied.

       125. Without knowledge, therefore denied.

       126. Without knowledge, therefore denied.

       127. Denied.

 D. The threat of harm remains despite efforts by the defendants to avoid further
 law enforcement scrutiny.

       128. Without knowledge, therefore denied.

       129. Without knowledge, therefore denied.

       130. Admitted that Dr. Bacaner is licensed to practice medicine in Florida and

 Utah which includes the ability to issue prescriptions for controlled substances.

 Without knowledge and therefore denied in all other respects.


                                          10
Case 8:21-cv-00391-VMC-SPF Document 41 Filed 04/09/21 Page 11 of 17 PageID 420




        131.    Admitted that the Trust jointly owned Cobalt Pharmacy with the

 Fergusons. Without knowledge and therefore denied in all other respects.

        132. Without knowledge, therefore denied.

        133. Denied.

        134. Denied.

                                        COUNT I
                                Controlled Substances Act
                                   21 U.S.C. § 842(a)(1)
                              Civil Penalty Liability – Clinic

        135. The Defendants restate their answers to paragraphs 1-33, 47-83, and 128-

 134 as if fully set forth herein.

        136. General legal standard, therefore denied.

        137. Denied.

        138. Denied.


                                        COUNT II
                                Controlled Substances Act
                                   21 U.S.C. § 842(a)(1)
                            Civil Penalty Liability – Pharmacy

        139. The Defendants restate their answers to paragraphs 1-24, 34-52, and 84-

 134 as if fully set forth herein.

        140. Denied.

        141. Denied.

        142. Denied.




                                            11
Case 8:21-cv-00391-VMC-SPF Document 41 Filed 04/09/21 Page 12 of 17 PageID 421




                                      COUNT III
                               Controlled Substances Act
                                    21 U.S.C. § 856
                           Drug Involved Premises – Pharmacy

        143. The Defendants restate their answers to paragraphs 1-24, 34-52, and 84-

 134 as if fully set forth herein.

        144. Denied.

        145. Denied.

        146. Denied.

                                      COUNT IV
                               Controlled Substances Act
                                    21 U.S.C. § 856
                             Drug Involved Premises – Clinic

        147. The Defendants restate their answers to paragraphs 1-33, 47-83, and 128-

 134 as if fully set forth herein.

        148. Denied.

        149. Denied.

        150. Denied.

                                        COUNT V
                                 Controlled Substances Act
                              21 U.S.C. § 843(f)(1) and 882(a)
                                Permanent Injunctive Relief

        151. The Defendants restates their answers to paragraphs 1-134 as if fully set

 forth herein.

        152. General legal standard, therefore denied.

        153. Prayer for relief, therefore denied.

                                             12
Case 8:21-cv-00391-VMC-SPF Document 41 Filed 04/09/21 Page 13 of 17 PageID 422




                              DEMAND FOR JURY TRIAL

        Defendant Tobias Bacaner, M.D. and the Trust demand trial by jury of all issues

 so triable.

                                AFFIRMATIVE DEFENSES

        By asserting the defenses enclosed herein, Tobias Bacaner and the Trust do not

 allege or admit that they have the burden of proof or persuasion with respect to any

 asserted defenses. All of the defenses listed will be pled in the alternative, and none

 constitutes an admission that Tobias Bacaner and the Trust are in any way liable to

 Plaintiff, that Plaintiff have been or will be injured in any way, or that Plaintiff is

 entitled to any relief whatsoever. Tobias Bacaner and the Trust assert the following

 Defenses:

     First Defense: Failure to State a Claim Upon Which Relief May be Granted

        The Complaint fails to state a claim upon which relief may be granted and does
 not allege facts sufficient to state a violation of the statutes alleged or entitle the Plaintiff
 to a civil penalty or injunctive relief. To the extent that Plaintiff is alleging fraud,
 fraudulent concealment, or similar conduct, Plaintiff has failed to plead fraud with
 sufficient particularity.

                                 Second Defense: Illegality

       To the extent any violations occurred, the illegality, fraud,
 misrepresentations, or criminality of third-parties caused the alleged violations.

                                 Third Defense: Negligence

        To the extent any violations occurred, the negligence of third-parties caused the
 alleged violations.




                                                13
Case 8:21-cv-00391-VMC-SPF Document 41 Filed 04/09/21 Page 14 of 17 PageID 423




                           Fourth Defense: Non-Party Fault

        To the extent any violations occurred, the actions of non-parties caused the
 alleged violations including, but not limited to, harm resulting from pre-existing
 medical conditions, idiosyncratic reaction to the medications, user error, failing to
 properly inform, misrepresenting, or omitting necessary health information and other
 drugs/medication used, misuse of the products involved, failure to use the products
 properly, and/or alteration or modification of, or criminal misuse or abuse of, the
 prescribed medications by third parties, and/or other harm that occurred by
 operation of nature or as a result of circumstances over which Tobias Bacaner and
 the Trust had and continue to have no control.
               Fifth Defense: Compliance with Law and Regulations
        The conduct of Tobias Bacaner and the Trust conformed with all state and
 federal statutes, regulations, and industry standards based upon the state of
 knowledge existing at the relevant times alleged in the Complaint. To the extent that
 Plaintiff relies on letters, discussions or other informal guidance from the DEA to
 establish Defendants’ regulatory duties, such informal guidance cannot enlarge
 regulatory duties in the absence of compliance by DEA with the requirements by the
 Administrative Procedure Act, 5 U.S.C. §§ 551 et seq.
                              Sixth Defense: Known Risks
        Plaintiff’s claims are barred, in whole or in part, to the extent they are based
 on alleged harms resulting from known risks or dangers associated with opioid
 products that are unavoidable even within the scope of prescribed and intended use,
 but that are reasonable in comparison to the benefits conferred.
                          Seventh Defense: Controlling Law
        Tobias Bacaner and the Trust are entitled to, and claim the benefit of, all
 defenses and presumptions set forth in or arising from any rule of law or statute of
 this State or any other state whose substantive law might control the action.
                   Eighth Defense: Waiver, Consent and Estoppel
        Plaintiff’s claims fail insofar as such allegations allege violations of physician
 standards of practice and DEA, Department of Health, or Board of Pharmacy
 regulations, procedures, oversight or advice because state and federal regulators
 granted and have continuously renewed the Defendants’ various licenses, permits,
 and registrations. As such, Plaintiff’s claims are barred in whole or in part by waiver,
 consent, and/or estoppel.


                                            14
Case 8:21-cv-00391-VMC-SPF Document 41 Filed 04/09/21 Page 15 of 17 PageID 424




                              Ninth Defense: Due Process
        Plaintiff’s claims are barred by the Due Process Clause of the Fifth and
 Fourteenth Amendments to the United States Constitution because substantive due
 process forbids the retroactive imposition of changing and unclear legal
 interpretations of the pertinent state and federal statutes and regulations sought to be
 applied by Plaintiffs.
                               Tenth Defense: Causation
        Tobias Bacaner and the Trust deny all types of causation, including cause in
 fact, proximate cause, and producing cause, with respect to the claims asserted.
                               Eleventh Defense: Ex Post Facto
       Plaintiffs’ claims are barred, in whole or in part, to the extent that they violate
 the Ex Post Facto clauses of the United States and Florida Constitutions.
                          Twelfth Defense: Industry Customs
        Plaintiff’s claims are barred to the extent that they are based on alleged
 violations of industry customs because purported industry customs do not create
 legal duties on Tobias Bacaner and the Trust.
                          Thirteenth Defense: Civil Penalties
          Plaintiff’s claims for civil penalties are barred or reduced under the Fifth,
 Eighth, and Fourteenth Amendments of the United States Constitution. Any law,
 statute or other authority purporting to permit the recovery of civil penalties in this
 case is unconstitutional, facially and as applied, to the extent that, without limitation,
 it: (1) lacks constitutionally sufficient standards to guide and restrain the jury’s
 discretion in determining whether to award civil penalties and/or the amount, if any;
 (2) is void for vagueness in that it fails to provide adequate advance notice as to what
 conduct will result in civil penalties; (3) unconstitutionally may permit recovery of
 civil penalties based on harms to third parties, out of-state conduct, conduct that
 complied with applicable law, or conduct that was not directed, or did not
 proximately cause harm to Plaintiffs; (4) unconstitutionally may permit recovery of
 civil penalties in an amount that is not both reasonable and proportionate to the
 amount of harm, if any, to Plaintiffs; (5) unconstitutionally may permit jury
 consideration of net worth or other financial information of Defendants; (6) lacks
 constitutionally sufficient standards to be applied by the trial court in post-verdict
 review of any award of civil penalties; (7) lacks constitutionally sufficient standards
 for appellate review of any award of civil penalties; and (8) would unconstitutionally
 impose a penalty, criminal in nature, without according to the Defendants the same

                                             15
Case 8:21-cv-00391-VMC-SPF Document 41 Filed 04/09/21 Page 16 of 17 PageID 425




 procedural protections that are accorded to criminal defendants under the
 constitutions of the United States, the State of Florida, and any other state whose
 laws may apply.
         Fourteenth Defense: Incorporation of Other Affirmative Defenses
       Tobias Bacaner and the Trust assert. all applicable defenses under Federal
 Rule of Civil Procedure 8(c) and 12(b) and incorporates by reference any affirmative
 defense alleged by another defendant in response to the Complaint.
                                 Reservation of Rights
        Tobias Bacaner and the Trust intend to add and rely upon such other and
 further defenses as may become apparent or available during the discovery in this
 action, and reserves the right to amend this list of defenses and/or to Amend its
 Answer to the Complaint and/or to assert any such defenses in the future.


                                         Respectfully submitted,

                                         TROMBLEY & HANES, P.A.

                                         By: /s/ P. Matthew Luka
                                         P. MATTHEW LUKA
                                         Fla. Bar No. 0555630
                                         RONALD P. HANES
                                         Florida Bar No. 375624
                                         TROMBLEY & HANES, P.A.
                                         707 North Franklin Street, 10th Floor
                                         Tampa, Florida 33602
                                         Telephone: (813) 229-7918
                                         Facsimile: (813) 223-5204
                                         Email: mluka@trombleyhaneslaw.com

                                         Attorneys for Tobias Bacaner, Tobias & Jill Bacaner
                                         Revocable Trust, and Cobalt Pharmacy




                                           16
Case 8:21-cv-00391-VMC-SPF Document 41 Filed 04/09/21 Page 17 of 17 PageID 426




                             CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 9th day of April 2021, I electronically filed

 the foregoing with the Clerk of the Court by using the CM/ECF system which will

 send a notice of electronic filing to the parties of record.


                                           /s/P. Matthew Luka
                                           P. MATTHEW LUKA




                                             17
